Citation Nr: 0943586	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-26 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of fracture of the right humerus 
with degenerative joint disease and history of biceps 
rupture.

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of bilateral knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had more than 24 years of active service ending 
in December 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board in 
December 2007, when the issues remaining on appeal were 
remanded for additional development.

When this matter was before the Board in December 2007, the 
issues currently remaining on appeal were remanded in 
addition to the issue of entitlement to service connection 
for histoplasmosis.  During the processing of the remand, a 
March 2009 RO/AMC rating decision granted service connection 
for histoplasmosis.  This constituted a full grant of the 
benefit sought with regard to that issue, and the issue is no 
longer in appellate status at this time.

The Veteran testified at a Board hearing in September 2007; a 
transcript of this hearing is of record.

Additionally, the Court recently held that a request for a 
total disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities (TDIU), whether expressly raised by the Veteran 
or reasonably raised by the record, is not a separate 'claim' 
for benefits, but rather, can be part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).  In other words, if the claimant or the 
evidence of record reasonably raises the question of whether 
the Veteran is unemployable due to a disability for which an 
increased rating is sought, then part and parcel with the 
increased rating claim is the issue whether a TDIU is 
warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence 
of record reasonably raises the question of whether the 
Veteran is unemployable due to a disability for which an 
increased rating is currently sought in this appeal.  In the 
present case, the Board finds no such question is raised.  
The Veteran has not contended that he is unemployable due to 
the disabilities on appeal.  The August 2004 VA examination 
report shows that the Veteran "apparently had no loss of 
time from work in the last 12 months due to his knees" and 
that his right shoulder and arm disability caused him to miss 
"approximately one weekend from his work in the past 12 
months."  The Veteran's September 2007 hearing testimony 
described in detail how his disabilities on appeal affect him 
at work and require adjustments, but there was no suggestion 
that he believed they rendered him unemployable.  The Board 
finds that neither the evidence nor the contentions of record 
otherwise raise the question of whether the Veteran is 
unemployable due to a disability on appeal.  Therefore, the 
Board finds that this appeal does not include an issue of 
entitlement  to TDIU.


FINDINGS OF FACT

1.  The Veteran's residuals of fracture of the right humerus 
with degenerative joint disease and history of biceps rupture 
is manifested by pain and some limitation of motion, but is 
not manifested by an inability to raise the arm over shoulder 
level (90 degrees) even with consideration of functional loss 
due to factors including pain.

2.  The Veteran's bilateral knee disability is manifested by 
x-ray evidence of arthritis and by pain, but without 
limitation of motion, even with consideration of functional 
loss due to factors including pain.




CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for residuals of fracture of the right humerus 
with degenerative joint disease and history of biceps rupture 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 4.71(a), 
Diagnostic Codes 5003, 5024, and 5201 (2009).

2.  The criteria for an initial disability rating in excess 
of 10 percent for the Veteran's bilateral knee disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5003, 5010, 5257, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  Most recently, the claimant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefits sought in a letter sent in 
January 2008.  Moreover, in this letter, the appellant was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  The Board notes that this letter was sent to the 
appellant prior to the most recent RO readjudication of this 
case, as evidenced by the May 2009 supplemental statement of 
the case.  The notice was therefore effectively timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In this case, the effectively timely letter sent in January 
2008 provided the notice contemplated by Dingess.  The 
appellant was provided with notice of the types of evidence 
necessary to establish a disability rating and an effective 
date for any rating that may be granted, and this letter 
explained how VA determines disability ratings and effective 
dates.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  The U.S. Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and VA, have been obtained.  The Veteran 
has been provided with multiple VA examinations to evaluate 
the nature and severity of the disability on appeal; 
pertinent VA examination reports dated in August 2004 and 
November 2008 are of record.  The Board finds that these VA 
examination reports are adequate for the purposes of this 
case.  The competent professional medical examiners authored 
reports with detailed discussions of the history of the 
pertinent pathology and the Veteran's report of symptoms, and 
detailed discussions of the pertinent current clinical 
findings from direct inspection of the disability.  To the 
extent that the August 2004 VA examination report did not 
provide a sufficient amount of detail regarding functional 
loss associated with pain in the Veteran's joint disabilities 
on appeal, the November 2008 VA examination report addressed 
this matter appropriately in accordance with the Board's 
December 2007 remand.

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.

Analysis

The Veteran claims entitlement to assignment of increased 
disability ratings for his service-connected bilateral knee 
disability and right shoulder/arm disability.  He essentially 
contends that these disabilities have been more severely 
disabling than the ratings assigned reflect.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Residuals of Fracture of the Right Humerus

The service-connected status post fracture of right humerus 
with degenerative joint disease and history of rupture of 
biceps tendon is currently evaluated as 10 percent disabling 
under Diagnostic Code 5024.  Diagnostic Code 5024 provides 
that tenosynovitis is to be rated on limitation of motion of 
the affected parts, as arthritis, degenerative.  The 
Veteran's right arm is documented to be his 'major' arm for 
the purposes of applying the rating criteria; this is 
confirmed most recently in the November 2008 VA examination 
report.

Diagnostic Code 5201 provides the rating criteria for 
evaluation of limitation of motion of the arm.  Under this 
Diagnostic Code, a rating of 20 percent is warranted when the 
veteran's major arm motion is limited to raising the arm to 
shoulder level; or when the motion of the veteran's minor arm 
is limited to midway between the side and shoulder.  A 30 
percent disability rating is warranted when the range of 
motion of the veteran's major arm is limited to midway 
between the side and shoulder; or the range of motion of the 
veteran's minor arm is limited to 25 degrees from the 
veteran's side.  A 40 percent rating is warranted when the 
veteran is unable to raise his major arm to 25 degrees from 
his side.  Normal forward flexion and abduction of the 
shoulder are from 0 degrees to 180 degrees with 90 degrees 
being at shoulder level.  38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5202 provides ratings for malunion, nonunion, 
dislocation, or other pertinent impairment of the humerus.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5202.  However, there 
is no suggestion in the evidence nor in the Veteran's 
contentions that there is malunion, nonunion, dislocation, or 
other such current impairment of the humerus for a rating 
under Diagnostic Code 5202.

The Board also briefly observes that the Veteran does not 
allege, and the evidence does not suggest, either ankylosis 
of the scapulohumeral articulation nor impairment of clavicle 
or scapula.  Therefore, Diagnostic Codes 5200 and 5203 are 
not for application in this case.

Most recently, a November 2008 VA examination report 
discusses the Veteran's history of right shoulder injury and 
symptoms and provides a medical evaluation of the current 
manifestations of disability.  The report contemplates the 
Veteran's description of the in-service injury and treatment, 
including the diagnosed right humerus fracture and right 
frozen shoulder.  The Veteran reported chronic pain, 
inability to lift anything above his waist, slight weakness 
of his right shoulder and arm, occasional stiffness.  The 
Veteran indicated that there was no swelling, heat, redness, 
instability, giving way, fatigability, nor lack of endurance.  
The Veteran discussed his past and current medications for 
the symptoms, which the examiner noted and considered in the 
evaluation.  The Veteran described occasional daily flare-ups 
with significant pain sometimes lasting hours; the examiner 
noted that the Veteran's description indicated additional 
limitation of motion during flare-ups due to pain.  The 
Veteran was noted to not use crutches, braces, canes, or 
corrective shoes.  There was no history of surgery, no 
history of dislocation or recurrent subluxation, and no 
history of inflammatory arthritis.  The Veteran denied any 
tingling or numbness.  The Veteran described being limited in 
his ability to shoot a gun, lift his granddaughter with his 
right arm for more than five minutes, or do his woodworking 
as often as he likes; the Veteran otherwise indicated he 
"can do his basic activities of daily living."

Direct physical examination of the Veteran revealed no 
swelling, no joint deformity, no redness, and no crepitus.  
Right shoulder range of motion testing results were: 0 to 160 
degrees forward flexion with pain starting at 150 degrees, 0 
to 160 degrees shoulder abduction with pain starting at 150 
degrees, 0 to 75 degrees with pain throughout the range of 
motion, and 0 to 70 degrees shoulder external rotation with 
pain throughout the range of motion.  The examiner expressly 
noted that "[w]ith repetition, all his range of motion 
stayed the same.  There is no change."  Furthermore, the 
examiner found that "[h]is range of motion was not 
additionally limited by fatigue, weakness, lack of endurance, 
or incoordination."  The examiner also found that the right 
shoulder had '4/5' gross motor strength and that there was no 
tenderness over the humerus.

Associated x-ray of the right humerus was medically 
interpreted to show "no acute fracture-dislocation or any 
blastic/lytic lesions" and "there is no evidence of soft 
tissue calcification."  The x-ray interpretation note did 
indicate that "osteopenia of visualized bones and mild 
degenerative arthritis of the glenohumeral joint was noted."  
The final x-ray impression was "no acute bony or joint 
changes" and "[a]ge appropriate changes are identified."  
In light of the x-ray findings together with the full 
examination findings, the pertinent final diagnosis was: 
"Residuals of right humerus fracture sustained while he was 
in the service.  He has decreased motor strength and is 
moderately severe in disability."

A previous pertinent VA examination report from August 2004 
is also of record.  This examination report discusses 
substantially the same history of injury and symptoms to the 
right shoulder and arm, including an in-service "avulsion 
fracture of the humeral head, rupturing the cortex, and a 
significant tear in the biceps tendon" in October 2003.  A 
history of treatment and symptoms up to that date was noted, 
substantially consistent with what is discussed above in 
pertinent respect.  At that time, the Veteran reported that 
his pain severity rated as a '3' on a scale of 0 to 10.  The 
Veteran described avoiding pressure on his right shoulder 
when he sleeps, and experiencing a marked increase in pain 
with repetitive movement.  Lifting or overhead movements was 
reported to aggravate the pain.  Pain during flare-ups was 
reported to be '8' on a scale of 0 to 10.  Flare-ups were 
said to last usually "from 2 to 3 days" and were managed by 
the Veteran's use of medication and range of motion exercise.  
The report indicates that "[f]unctional reduction in range 
of motion has improved a great deal by strengthening exercise 
and by his range of motion exercises."  The report does not 
"[h]e gets  functional reduction in his activity by 
repetitive motion, and weather changes."  Difficulty 
shifting the gears in his truck was noted, but the Veteran 
was otherwise reported to be able to do his basic functions 
"without much difficulty."  The Veteran reported that he 
had "lost approximately one weekend from his work in the 
past 12 months."  No history of pertinent surgery was 
reported.

The August 2004 VA examination report also discusses the 
Veteran's history of "right biceps tendonitis" separately 
from the "right shoulder arm pain" discussed above.  In 
this regard, the examiner describes that right biceps 
tendonitis reportedly began in March 2000 when the Veteran 
was lifting a heavy box and developed right shoulder pain the 
following day.  At that time, the Veteran developed a marked 
reduction of range of motion but recovered the range of 
motion through four months of physical therapy.  
Subsequently, the Veteran suffered a football injury during 
service in October 2003 which the Veteran felt caused a new 
injury responsible for his current right shoulder and arm 
symptoms.

Physical examination in August 2004 revealed "full range of 
motion" for the right shoulder except that "right shoulder 
has 45 degrees on internal and external rotation pain in the 
shoulder."  Strength was rated '5/5.'  The examiner noted 
that "[r]ight shoulder has increased pain on repetitive 
motion."  There was "some mild tenderness" in the right 
shoulder area, "but he has no apparent muscle atrophy."  
There was noted to be no spasm and no apparent effusion or 
swelling.  The pertinent final diagnostic notes conclude: 
"Right shoulder arm pain, residual avulsion fracture in the 
humeral head, rupture of cortex, and a tear of the biceps 
tendon.  X-ray shows 1. degenerative joint disease, 2. 
acromioclavicular joint disease, 3. soft tissue 
calcification, probable bursitis and tendonitis....  Right 
biceps tendonitis."  The associated x-ray report presents 
findings consistent with this summary.

The applicable rating criteria provide, in pertinent part, 
that a rating in excess of 10 percent may be assigned if the 
Veteran's right arm motion is limited to raising the arm to 
shoulder level, or 90 degrees.  The most recent VA 
examination report from November 2008 shows that the 
Veteran's right shoulder and arm disability does not manifest 
in such limitation; the clinical range of motion testing was 
clearly reported and showed both flexion and abduction from 0 
to 160 degrees with pain starting at 150 degrees.  The report 
reflects that there was no additional functional loss due to 
any factor other pain.  The Board finds that the November 
2008 VA examination report's findings provide adequate 
evidence to allow for proper consideration of functional loss 
as contemplated by DeLuca.  The Board finds that there is no 
reasonable interpretation of the clinical findings and 
functional limitations described in the November 2008 VA 
examination report which may be considered demonstrative of 
an inability to raise the arm above shoulder level or 90 
degrees.    Therefore, the November 2008 VA examination 
report weighs against the claim of entitlement to an 
increased disability rating.

The older August 2004 VA examination does not otherwise 
provide a basis for finding entitlement to a higher 
disability rating in this case.  That report indicates that 
clinical range of motion testing revealed full range of 
motion in the pertinent respects, with the only reduced 
ranges of motion in right shoulder internal and external 
rotation (neither motion being involved in raising the arm 
above shoulder level).  The August 2004 VA examination report 
did indicate that there was additional functional loss due to 
pain, which the Board has considered; the August 2004 report 
does not quantify any additional limitation and so the 
November 2008 VA examination was conducted as a result of a 
Board remand for more adequate detailed evaluation.  As 
already discussed, the November 2008 clinical identification 
of where pain or any other pertinent factor affects the 
Veteran's functional range of motion does not indicate that 
such functional limitation prevents the Veteran from raising 
his arm above his shoulder.

As discussed in more detail below, the Board finds the VA 
examination reports to be highly probative in this case when 
read together.

The Board has reviewed the entirety of the evidence of 
record, including additional VA outpatient treatment reports.  
The Board finds that none of the other evidence probatively 
contradicts the key findings presented by the probative VA 
examination reports discussed above.  Among these records, 
those containing pertinent information concerning the 
Veteran's right shoulder and arm disability during the period 
on appeal present no information contradicting the findings 
discussed above nor do they otherwise demonstrate any new 
facts meeting the criteria for an increased rating.  The 
preponderance of the evidence thus weighs against finding 
that the criteria for any rating in excess of 10 percent have 
been met for the Veteran's service connected right shoulder 
and arm disability.  The Board has also given careful 
consideration to the Veteran's own lay testimony in this 
case; as discussed below, the Board finds that even after 
proper consideration of the Veteran's lay testimony, the 
probative clinical findings remain persuasive and the 
preponderance of the probative evidence is against finding 
that the criteria for a higher rating have been met.

Bilateral Knees

The Veteran's degenerative joint disease of the bilateral 
knees is rated as arthritis due to trauma.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Traumatic arthritis, 
established by X-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be evaluated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2008).  Furthermore, under Diagnostic Code 5003, 
in the absence of limitation of motion, arthritis is rated as 
10 percent disabling with X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, and 20 
percent disabling with X-ray evidence of involvement of 2 or 
more major joints or 2 or more major joint groups, with 
occasional incapacitating exacerbations.

The normal range of motion of the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II.  Limitation of motion 
of knee is rated in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.  A 10 percent rating is 
warranted when flexion is limited to 45 degrees or when 
extension is limited to 10 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees or when 
extension is limited to 15 degrees.  A 30 percent rating is 
warranted when flexion is limited to 15 degrees or when 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted when extension is limited to 30 degrees.  A 50 
percent rating is warranted when extension is limited to 45 
degrees.

Additionally, under Diagnostic Code 5257's provision for 
rating other knee impairment, a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability of the knee, a 20 percent rating is warranted for 
moderate recurrent subluxation or lateral instability of the 
knee, and a maximum 30 percent rating is warranted for severe 
recurrent subluxation or lateral instability of the knee.

A November 2008 VA examination report is of record and 
presents pertinent probative findings regarding the clinical 
severity of the Veteran's bilateral knee disability on 
appeal.  Physical examination of the Veteran revealed that 
the Veteran's gait was within normal limits, he walked 
without assistive devices, and there was no edema of the 
knees.  The Veteran reported that there was painful motion 
throughout the entire range of motion.  The examiner noted 
that there was "no instability, no weakness, no tenderness, 
no redness, no heat."  There was crepitus noted bilaterally.  
Reflexes were "2+ throughout."  The examiner commented that 
there was no unusual shoe wear pattern.

Significantly, the November 2008 VA examination report shows 
that the Veteran's knees both had full range of motion from 0 
to 140 degrees of flexion and extension.  With repetition on 
range of motion, the examiner found that the "range of 
motion bilaterally stayed the same."  The examiner noted 
that the Veteran's pain was present throughout the entire 
range of motion for both knees, and directly addresses 
functional limitation when explaining that "range of motion 
was not additionally limited by fatigue, weakness, lack of 
endurance, or incoordination."

Additionally, the examiner found no instability and was 
negative for McMurray's sign and Lachman's sign bilaterally.  
Gross motor strength was 5/5 bilaterally.  X-ray imagining 
revealed that "[t]here is no fracture-dislocation" and 
"[n]arrowing of medical joint space appears to be [] very 
mild."  X-ray imaging also revealed "[e]arly spur 
formation" and "findings are consistent with early 
osteoarthritis."  However, the examiner noted that "I do 
not see a fracture, subluxation, joint effusion or any soft 
tissue calcification."  There was a notation of 
"osteopenia" but "there is no evidence of 
osteoblastic/lytic lesions."  The final impression was 
"[m]ild degenerative changes."  The examiner's overall 
diagnosis was "[b]ilateral knee degenerative joint disease 
arthritis which is moderately severe in disability."

As discussed in more detail in the conclusion section below, 
the Board finds that the findings of the November 2008 VA 
examination report are highly probative in this case.

Applying these findings to the applicable rating criteria, 
the Board finds that the November 2008 VA examination report 
weighs against entitlement to any rating in excess of 10 
percent for the bilateral knee disability.  First, the Board 
observes that the Veteran's knees were found to have normal 
range of motion, and clearly were not ankylosed; thus 
Diagnostic Code 5256 for ankylosis of the knee is not 
applicable in this case.  Further, the November 2008 VA 
examination report shows no subluxation or instability, thus 
the findings present no basis for application of Diagnostic 
Code 5257.  The report also shows no suggestion of 
dislocation of  semiulnar cartilage, nor is there indication 
of frequent 'locking' or effusion, nor is there indication of 
any symptomatic removal of semiulnar cartilage; thus, the 
findings present no basis for application of Diagnostic Codes 
5258 or 5259.  The Board further observes that the Veteran 
has not otherwise contended that his bilateral knee 
disability involves any manifestations of symptoms pertinent 
to these alternative Diagnostic Codes.

The November 2008 VA examination report shows that the 
Veteran's knees retain their full normal ranges of motion 
with regard to flexion and extension.  In accordance with the 
Board's December 2007 remand instructions, the examiner was 
asked to address functional limitation of range of motion in 
his findings, and expressly did so.  The examiner noted the 
Veteran's indications of pain throughout the range of motion, 
and assessed full normal ranges of motion with no decrease 
due to fatigue, weakness, lack of endurance, or 
incoordination.  There is no indication that the Veteran's 
pain, despite being present in any position along the range 
of motion, results in a functionally reduced range of motion 
in either knee; there is certainly no indication that flexion 
is limited to 40 degrees or that extension is limited to 10 
degrees to warrant a compensable rating assigned for either 
knee individually under Diagnostic Codes 5260 and 5261.

The Board also briefly observes that there is no suggestion 
that there is impairment of the tibia and fibula nor any 
suggestion of genu recurvatum to warrant application of 
Diagnostic Codes 5262 or 5263.

The November 2008 VA examination report addresses the 
Veteran's pain symptoms and contemplates possible functional 
loss, but unequivocally indicates a full range of motion in 
both knees with flexion and extension from 0 to 140 degrees.  
In the absence of limitation of motion, arthritis is rated as 
10 percent disabling with X-ray evidence of involvement of 2 
or more major joints.  The November 2008 examination 
findings, including the substantial and thorough recitation 
of the Veteran's account of symptoms and history, contains no 
indication that the Veteran's knee pain has featured 
incapacitating exacerbations; therefore, the criteria for a 
rating in excess of 10 percent for bilateral knee arthritis 
under Diagnostic Code 5003 is not met.

The Board notes that an August 2004 VA examination report 
addressing the knee disabilities on appeal is also of record.  
The Board has considered this VA examination report, but 
observes that it contains no findings more supportive of the 
Veteran's claim than in the evidence discussed above.  
Indeed, the August 2004 VA examination report settles upon a 
diagnosis of only "[b]ilateral knee pain" with "normal X-
rays" and "insufficient clinical evidence at present to 
warrant a diagnosis of any acute or chronic disorder or 
residual thereof."  The x-rays were interpreted to show 
"normal knees."  The clinical findings included full normal 
ranges of motion, stable knees, no swelling, some crepitus, 
strong ligaments, and negative drawer test.  The examiner 
noted "[k]nees have pain on repetitive motion," suggesting 
the possibility of functional limitation of motion; the 
Board's December 2007 remand directed that the new November 
2008 VA examination more completely address any functional 
limitation of motion, as discussed above.  In sum, with 
regard to the August 2004 VA examination report, there are no 
clinical findings presented that provide a basis for 
assignment of increased disability compensation in this 
matter beyond the symptoms discussed above in connection with 
the more recent and more complete November 2008 VA 
examination report.

As discussed in more detail below, the Board finds the VA 
examination reports to be highly probative in this case when 
read together.

The Board has reviewed the entirety of the evidence of 
record, including additional VA outpatient treatment reports.  
The Board finds that none of the other evidence probatively 
contradicts the key findings presented by the probative VA 
examination reports discussed above.  Among these records, 
those containing pertinent information concerning the 
Veteran's bilateral knee disability during the period on 
appeal present no information contradicting the findings 
discussed above nor do they otherwise demonstrate any new 
facts meeting the criteria for an increased rating; this 
includes the September 2007 x-ray study reports addressing 
the Veteran's knees and confirming "mild degenerative 
changes of bilateral knees."  The preponderance of the 
evidence thus weighs against finding that the criteria for 
any rating in excess of 10 percent have been met for the 
Veteran's service connected bilateral knee disability.  The 
Board has also given careful consideration to the Veteran's 
own lay testimony in this case; as discussed below, the Board 
finds that even after proper consideration of the Veteran's 
lay testimony, the probative clinical findings remain 
persuasive and the preponderance of the probative evidence is 
against finding that the criteria for a higher rating have 
been met.

Extraschedular Consideration

The Board also recognizes that the Veteran and the record 
refer to the impact of the service-connected disabilities on 
the Veteran's work functioning.  In general, the schedular 
disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
application of such schedular criteria was discussed in great 
detail above.  To accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely within the criteria found in the relevant Diagnostic 
Codes for the disabilities at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disabilities. For these reasons, referral for 
extraschedular consideration is not warranted.

Conclusion

In this decision, the Board has found that the VA examination 
reports of record are highly probative evidence with regard 
to identifying and evaluating the clinical manifestations of 
the disabilities on appeal pertinent to the applicable rating 
criteria.  The reports specifically document and address the 
Veteran's symptom complaints at each pertinent time, document 
pertinent clinical findings and test results, and present a 
competent medical examiner's assessment of the disabilities 
informed by direct interview and medical inspection of the 
Veteran together with consideration of the medical history.

The Board has reviewed the entirety of the evidence of 
record, including the Veteran's testimony and additional 
treatment records.  The Board finds that none of the evidence 
of record probatively contradicts the findings discussed 
above, nor does any of the evidence of record otherwise 
probatively show that the criteria for any increased ratings 
are met in this case.

The Board acknowledges that the Veteran, in advancing this 
appeal, believes that the disabilities on appeal have been 
more severe than the assigned disability ratings reflect.  
Medical evidence is generally required to probatively address 
questions requiring medical expertise; lay assertions do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The Board has carefully considered the 
Veteran's contentions and testimony, including as presented 
in his September 2007 hearing testimony and various items of 
written correspondence; the Veteran primarily asserts that he 
experiences functional limitations due to pain from his 
disabilities on appeal.  The Board finds that the Veteran's 
testimony regarding pain and the adjustments he must make to 
accommodate his symptoms are credible and competent; the 
Board has considered this testimony carefully.  In this case, 
however, the competent medical evidence offering detailed 
specific measurements and specialized determinations 
pertinent to the rating criteria are the most probative 
evidence with regard to evaluating the pertinent symptoms for 
the disabilities on appeal; the medical evidence also largely 
contemplates the Veteran's descriptions of symptoms.  The lay 
testimony has been considered together with the probative 
medical evidence clinically evaluating the severity of the 
pertinent disability symptoms.  The preponderance of the most 
probative evidence does not support assignment of any higher 
ratings.

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence with regard to any 
adverse determination in this decision.  The preponderance of 
the evidence is against finding entitlement to any increased 
ratings in this appeal.  To that extent, as the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply and the claim must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).




ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


